UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1900


VALERY V. CEASAR,

                  Plaintiff - Appellant,

             v.

NANCY A. NORD, Acting Chairman, U.S. Consumer Product Safety
Commission; UNITED STATES OF AMERICA,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:07-cv-02641-RWT)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John F. Mercer, MERCER LAW ASSOCIATES, PLLC, Washington, D.C.,
for Appellant. Michael Hertz, Acting Assistant Attorney General,
Rod J. Rosenstein, United States Attorney, Marleigh D. Dover,
Melissa N. Patterson, DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Valery V. Ceasar appeals the district court’s order

granting   summary   judgment   to       Defendants   on   her   claims   of

retaliation and employment discrimination.            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.             Ceasar v. Nord, No.

8:07-cv-02641-RWT (D. Md. July 18, 2008).             We grant Appellees’

motion to file a supplemental appendix.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                     2